     Case 0:20-cv-61936-RAR Document 84-4 Entered on FLSD Docket 05/03/2021 Page 1 of 2


ekoz@kozlawfirm.com

From:                       Adi Amit <adi@defenderofbusiness.com>
Sent:                       Thursday, April 22, 2021 10:20 AM
To:                         ekoz@kozlawfirm.com
Cc:                         strauss@flsd.uscourts.gov
Subject:                    RE: Request for Discovery Hearing - 20-cv-61936-RAR Dahdouh et al v. Road Runner Moving and
                            Storage Inc et al


Elliot,

Since you were kind enough to share with the judge your version of the events, it is unfortunate that you omitted the
fact that you dishonestly disparaged the character and integrity of the female court reporter on the record –
misrepresenting your past experience with her (which has nothing to do with the deposition today). I told you that if you
have any issue with the deposition today, you can feel free to object or voice it during the deposition. Instead, you
decided to continue to attack the Court reporter. She will be happy to testify as to your aggressive and uncalled‐for
conduct towards her in the past, as well as today – which is why I reacted the way I did. You cannot treat women (or
anyone for that matter) like this.

The deposition link is still open and I suggest that you get back on it so that the deposition can resume. We will obtain a
CNA for your and your client’s failure to appear at 10:30 and move to compel and for sanctions, if you do not.



Adi Amit, Esquire
Founding Partner, Adi Amit, P.A.
101 Centre
101 NE 3rd Avenue, Suite 300
Fort Lauderdale, FL 33301
Tel: 954‐533‐5922
After Hrs.: 954‐303‐4130
Email: adi@DefenderOfBusiness.com




CONFIDENTIALITY NOTICE: The information contained in this E-mail message is attorney privileged and confidential information intended only for the use of the
individual(s) named above. If the reader of this message is not the intended recipient, you are hereby notified that any dissemination, distribution or copy of this
communication is strictly prohibited. If you have received this communication in error, please contact the sender by reply E-mail and destroy all copies of the
original message. Thank you.


From: ekoz@kozlawfirm.com <ekoz@kozlawfirm.com>
Sent: Thursday, April 22, 2021 10:13 AM
To: strauss@flsd.uscourts.gov


                                                                                  1
                                                                        EXHIBIT D
   Case 0:20-cv-61936-RAR Document 84-4 Entered on FLSD Docket 05/03/2021 Page 2 of 2

Cc: Adi Amit <adi@defenderofbusiness.com>
Subject: Request for Discovery Hearing ‐ 20‐cv‐61936‐RAR Dahdouh et al v. Road Runner Moving and Storage Inc et al

Dear Judge Strauss,

I called your chambers and was advised I should send an email in accordance with the Court’s Discovery Procedures
Order [ECF No. 33].

Plaintiff Roland Dahdouh’s deposition was set to proceed today at 10:00 AM. Plaintiff and I appeared for the deposition
via Zoom. The court reporter appeared late and, at that time, we discovered it was a court reporter Defendants’ counsel
used in a prior deposition in the case of 20‐cv‐60395‐WPD Certain et al v. Van Horst General Contractors, LLC et al.

In that deposition, the court reporter claimed she could not hear me because I was wearing a face mask and said that
she did not transcribe any of my objections from the start through about noon time. She failed to transcribe my
objections despite my client and I being seated immediately beside each other and equidistant to the microphone.

At today’s deposition, upon realizing that it was the same court reporter, I put my objections on the record at the start
of the deposition. At that time, Adi Amit began speaking over me and twice yelled, “Shut the fuck up.” At that point I
terminated the deposition and contacted your chambers to request a hearing.

                               E L L I O T K O Z O L C H Y K / Attorney
                               e: ekoz@kozlawfirm.com t: 786.924.9929 f: 786.358.6071
                               a: 320 S.E. 9th St, Fort Lauderdale, FL 33316




                                                             2
                                                     EXHIBIT D
